Citation Nr: 0841296	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-12 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a lumbar spine 
disability, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The veteran and his spouse 
testified during an RO hearing in July 2006.  

The issue of service connection for lumbar spine disability 
on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for lumbar spine 
disability in August 1973.  The veteran did not appeal.

2.  Since that decision, evidence relating to unestablished 
facts necessary to substantiate the claim and raising a 
reasonable possibility of substantiating the claim has been 
received.  


CONCLUSIONS OF LAW

1.  The August 1973 RO decision denying service connection 
for lumbar spine disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for lumbar spine disability based on new and material 
evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Arthritis may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The RO denied service connection for lumbar spine disability 
in August 1973 and notified the veteran of the decision at 
that time.  He did not appeal.  Thus, the rating decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

The RO has found that new and material evidence has been 
received.  However, the Board must independently make a 
determination as to whether new and material evidence has 
been received.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

At the time of the August 1973 decision, there was a June 
1962 service treatment record showing that the veteran had 
reported having trouble with his back since boot camp.  There 
was pain over his left sacroiliac joint but no limitation of 
forward or lateral flexion.  No diagnosis was rendered.  The 
veteran's musculoskeletal system was normal on service 
discharge examination in December 1965.  

In June 1973, the veteran reported that during basic training 
in 1961, something snapped in his back area and he was 
treated at the San Diego Naval Hospital and had had pains off 
and on in his back area during his whole military service.  
He stated that he had been admitted for back and kidney 
trouble to the Hines VA hospital three times from 1966 to 
1971.  

On private evaluation in March 1973, the veteran reported a 
history of low back pain ever since he was in the service 
doing some training.  He reported another episode about three 
years ago and a worsening in the past three weeks without 
specific trauma, and with it, radiation down the left lower 
extremity as far as the foot.  Examination showed discomfort 
over the lumbosacral interspace.  The impression was chronic 
lumbosacral strain; rule out herniated intervertebral disc.  
In April 1973, when there were again complaints of radiation 
as far as the left foot, stretch test was positive, and he 
was placed in pelvic traction.  

At the time of a VA examination in July 1973, the veteran 
reported that he had lost four months from work in the past 
12 months due to illness.  He stated that he had been treated 
by VA in February 1971 and by Dr. Gasdier in May or June 
1972, by Dr. Franklin Clontz in Florida, and by Dr. Bright 
McConnell in Winter Park, Florida from April 1973.  
Clinically, the veteran had some difficulty squatting and 
rising, walking on his toes, and getting on and off the 
examination table due to his backache.  He also had pain to 
percussion in the lumbar area.  X-rays showed a spina bifida 
occulta but an otherwise normal lumbar spine.  The veteran 
stated that Dr. McConnell told him he had no nerve or disc 
problems, and that the back brace and traction were the best 
way to help him.  The VA examiner's diagnosis was lumbosacral 
strain.

The RO found in August 1973 that the service records failed 
to show treatment of a chronic back condition and showed that 
the veteran reported on one occasion with back pain.  It 
noted that no diagnosis was made, and that no subsequent 
treatment was rendered, and that at the time of discharge, 
there were no complaints or diagnosis of a back condition.  
The RO indicated that the March 1973 diagnosis of chronic 
recurrent lumbosacral strain and the July 1973 diagnosis of 
lumbosacral strain were not supported by any symptomatology 
and that the X-ray of the lumbosacral spine was negative.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

New and material evidence has been received.  The RO 
determined in 1973 that the veteran did not have a lumbar 
spine disability.  The veteran now has a lumbar spine 
disability, as reflected in part by August 1997 X-rays from 
the Columbia Medical Center showing degenerative disc disease 
at L5-S1 and degenerative joint disease from L3-4 through L5-
S1.  Also, the RO indicated in 1973 that there was not a 
chronic back condition in service, in part because there was 
only one service treatment record contained in the claims 
folder.  Currently, R.S. has vouched for the veteran that he 
injured his back in basic training and was hospitalized at 
the time, in a July 2005 statement.  Accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The application to reopen the claim for service connection 
for lumbar spine disability is granted.  To this extent only, 
the appeal is allowed.


REMAND

The record reflects that there are medical records of 
treatment which may be available that could support the 
veteran's claim.  Claims and treatment records from 1973 
provide some information regarding treatment, and the veteran 
provided some more information during his July 2006 RO 
hearing.  Efforts should be made to obtain all medical 
records of treatment the veteran received from the Hines VA 
Medical Center between 1965 and 1973, from Dr. Gasdier in 
1972, from Dr. Franklin Clontz in 1972 and 1973, and from Dr. 
Bright McConnell from April 1973 forward.  Efforts should 
also be made to obtain any additional records of treatment 
the veteran received at Camp Pendleton in 1961, as the 
service medical records indicate that he had treatment for 
his back prior to June 1962.  

A VA medical opinion was obtained in November 2007.  However, 
if any of the foregoing records are obtained, another VA 
examination should be conducted for an opinion as to whether 
the veteran's current lumbar spine disability is related to 
service.  38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete service medical 
records, including, but not limited to:  
all clinical records; hospitalization 
reports; and records of treatment from 
Camp Pendelton and the San Diego Naval 
Hospital dated from August 1961 to June 
1962.

2.  Make arrangements to obtain the 
veteran's treatment records from the 
Hines VA Medical Center, dated from 
December 1965 to April 1973.

3.  Make arrangements to obtain the 
veteran's treatment records from Dr. 
Gasdier, dated in 1972; Dr. Franklin 
Clontz, dated in 1972 and 1973; and Dr. 
Bright McConnell, dated from April 1973 
forward.  

4.  Thereafter, if any of the above 
mentioned additional records are 
obtained, schedule the veteran for a VA 
orthopedic examination.  Provide the 
examiner with the claims file.  The 
examiner must review the claims folder, 
and state that this was accomplished in 
the examination report.

All necessary tests should be 
conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should render an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the veteran's current 
lumbar spine disability had its onset 
during active service or is related to 
any in-service disease or injury. 

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  Finally, again consider the 
veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


